PER CURIAM.
By petition for a writ of habeas corpus the petitioner alleges that he is incarcerated in the County Jail pursuant to an alleged illegal sentence imposed January 17, 1962. The errors alleged are matters which may properly be raised by appeal. A habeas corpus proceeding cannot be employed as a substitute for relief by appeal.
The writ is, therefore, discharged and the petitioner is remanded to the custody of the respondent, but without prejudice to any rights which the petitioner may have to present by appeal to the proper court the alleged errors relied upon in the petition.
It is so ordered.